       Case 1:19-cv-03951-LAK-KNF Document 20 Filed 12/03/19 Page 1 of 2
                                                                          USDCSDNY
                                                                         DOCUMENT
                                                                         ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                             DOC#:
SOUTHERN DISTRICT OF NEW YORK                                            DATEF=I~LE=o~;'T"'r::->GJ½U..~
                                                                       LI!:::::=~~~~~
-------------------------------------------------X
JERRICK CONEY,

                                      Plaintiff,                       JUDGMENT
                                                                   PURSUANT TO RULE 68
               -against-

CITY OF NEW YORK, PATRICK RIORDAN, AHMED
ABDALLA, and JOHN or JANE DOE 1-10, individually Docket No. 19-cv-3951 (LAK) (KNF)
and in their official capacities as police officers,

                                      Defendants.
   -----------------------------------------X


        WHEREAS, pursuant to Rule 68 of the Federal Rules of Civil Procedure, Defendants
having offered to allow Plaintiff, Jerrick Coney, to take a judgment against the Defendants in this
action for the total sum of Ten Thousand One Dollars and No Cents ($10,001.00), plus
reasonable attorneys' fees, expenses and costs, to date of this offer, for Plaintiffs Federal and
State Claims; on December 3, 2019, Plaintiffs attorney having confirmed acceptance of
Defendants offer of judgment; and
        WHEREAS, the City ofNew York shall pay Plaintiff, Jerrick Coney, the sum of Ten
Thousand One Dollars and no cents ($10,001.00), pursuant to the Rule 68 Offer of Judgment,
within ninety days (90) days of December 3, 2019. The City of New York shall also pay
Plaintiffs attorney's fees, in an amount to be determined by this Court to be reasonable
attorneys' fees, expenses and costs, unless said sum is mutually agreed upon by the parties, via
private settlement; and
        WHEREAS, this Judgment shall be in full satisfaction of all Federal and State law
claims or rights that Plaintiff may have to damages, or any other form of relief, arising out of the
alleged acts or omissions of Defendants or any official, employee, or agent, either past or
present, of the City of New York, or any agency thereof, in connection with the facts and
circumstances that are the subject of this action; and
        WHEREAS, this Judgment is made for the purposes specified in Rule 68 of the Federal
Rules of Civil Procedure and is not to be construed as an admission of liability by Defendants or
any official, employee or agent of the City ofNew York, or any agency thereof; nor is it an
admission that Plaintiff has suffered any damages; and
        WHEREAS, Plaintiff releases and discharges Defendants; their successors or assigns;
and all past and present officials, employees, representatives, and agents of the City of New
York, or any agency thereof, from any and all claims that were or could have been alleged by
Plaintiff arising out of the facts and circumstances that are the subject of this action; and
       Case 1:19-cv-03951-LAK-KNF Document 20 Filed 12/03/19 Page 2 of 2




        WHEREAS, Plaintiff is a Medicaid recipient who did not receive medical treatment in
connection with the claims in this case. Plaintiff shall hold harmless defendants from all past and
present officials, employees, representatives and agents of the City of New York, or any agency
thereof, regarding any past and/or future Medicaid payments, presently known or unknown,
made in connection with this matter, it is,
        ORDERED, ADJUDGED, AND DECREED that Plaintiff, Jerrick Coney, has
judgment in the amount of $10,001.00, plus reasonable attorneys' fees, expenses and costs, to
date of the Rule 68 Offer of Judgment, as against the Defendant, City of New York.

Dated: New York, Nfa.w York
       December _j_, 2019
